--------------------------------------------------------------------------------

Exhibit 10.28
 
LASERLOCK TECHNOLOGIES, INC.


NONQUALIFIED STOCK OPTION GRANT


This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
November 21, 2012 (the “Date of Grant”), is delivered by LaserLock Technologies,
Inc. (the “Company”) to Michael Sonnenreich (the “Grantee”).
 
RECITALS
 
WHEREAS, the Company maintains the LaserLock Technologies, Inc. 2003 Stock
Option Plan (the “Plan”) which provides for the grant of options to purchase
shares of common stock of the Company;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has decided to make
a stock option grant to the Grantee;
 
WHEREAS, while the Company maintains the Plan, the grant described above is to
be made outside of the Plan; and
 
WHEREAS, while this grant is made outside of the Plan, the material terms of the
Plan are incorporated into this Agreement by reference.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.             Grant of Option.  Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to the Grantee a nonqualified
stock option (the “Option”) to purchase 2,000,000 shares of common stock of the
Company (“Shares”) at an exercise price of $0.05 per Share.  The Option shall
become exercisable according to Paragraph 2 below.
 
2.             Exercisability of Option.  The Option shall become exercisable on
the following dates, if the Grantee is providing service to the Company
(including as a member of its Board of Directors) on the applicable date:
 
Date
 
Shares for Which the Option is
Exercisable
Date of Grant
 
1,000,000
 
 
November 21, 2013
 
 
1,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  If the foregoing schedule would produce
fractional Shares, the number of Shares for which the Option becomes exercisable
shall be rounded down to the nearest whole Share.
 
3.             Term of Option.
 
(a)           The Option shall have a term of ten years from the Date of Grant
and shall terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.
 
(b)           The Option shall automatically terminate upon the happening of the
first of the following events:
 
 (i)             The expiration of the 90-day period after the Grantee ceases to
provide service to the Company if the termination is for any reason other than
death or Cause (as defined in the Plan).
 
 (ii)            The expiration of the one-year period after the Grantee ceases
to provide service to the Company if the Grantee dies while providing service to
the Company or within 90 days after the Grantee ceases to so provide such
services on account of a termination described in subparagraph (i) above.
 
 (iii)          The date on which the Grantee ceases to provide service to the
Company for Cause.  In addition, notwithstanding the prior provisions of this
Paragraph 3, if the Grantee engages in conduct that constitutes Cause after the
Grantee’s service terminates, the Option shall immediately terminate.
 
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not exercisable at the time the Grantee ceases to
provide service to the Company shall immediately terminate.  For purposes of
this paragraph (b), service to the Company as an employee, independent
contractor or outside Board member shall constitute “service to the Company.”
 
4.             Exercise Procedures.
 
(a)           Subject to the provisions of Paragraphs 2 and 3 above, the Grantee
may exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment.  Payment of the exercise price shall be made in
accordance with procedures established by the Board from time to time based on
type of payment being made but, in any event, prior to issuance of the
Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) unless the
Board determines otherwise, by delivering Shares owned by the Grantee and having
a Fair Market Value (as defined in the Plan) on the date of exercise at least
equal to the exercise price or by attestation (on a form prescribed by the
Board) to ownership of Shares having a Fair Market Value on the date of exercise
at least equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) by surrender of all or any part of the vested Shares for the Option
is exercisable to the Company for an appreciation distribution payable in shares
of common stock with a Fair Market Value at the time of the Option surrender
equal to the dollar amount by which the then Fair Market Value of the shares of
common stock subject to the surrendered portion exceeds the aggregate exercise
price payable for those shares, or (v) by such other method as the Board may
approve.  The Board may impose from time to time such limitations as it deems
appropriate on the use of Shares of the Company to exercise the Option.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Board, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.
 
(c)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  Subject to Board
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Company with respect to the Option by having Shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.
 
5.             Change of Control.  The provisions of the Plan applicable to a
Change of Control (as defined in the Plan) shall apply to the Option, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.
 
6.             Restrictions on Exercise.  Except as the Board may otherwise
permit pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
 
7.             Grant Subject to Plan Provisions.  This grant shall be
interpreted in accordance with the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan.  The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Board in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the Shares,
(c) changes in capitalization of the Company and (d) other requirements of
applicable law.  The Board shall have the authority to interpret and construe
the Option pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.
 
8.             No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Company and shall not interfere in any way with the right of the Company
to terminate the Grantee’s employment or service at any time. The right of the
Company to terminate the Grantee’s employment or service at any time for any
reason is specifically reserved.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.             No Stockholder Rights.  Neither the Grantee, nor any person
entitled to exercise the Grantee’s rights in the event of the Grantee’s death,
shall have any of the rights and privileges of a stockholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
 
10.           Assignment and Transfers.  Except as the Board may otherwise
permit pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.
 
11.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Nevada, without giving effect to the conflicts of laws
provisions thereof.
 
12.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the President at the headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing.  Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.



 
LASERLOCK TECHNOLOGIES, INC.
         
By:  
/s/ Norman A Gardner     Name: Norman A. Gardner  
Title: Chief Executive Officer
 

 
I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Board shall be final and binding.
 

 
Grantee:  
/s/ Michael Sonnenreich  

 
 
[Signature Page to Option Agreement]
 